Title: John Adams to John Quincy Adams, 19 May 1783
From: Adams, John
To: Adams, John Quincy



My dear son
Paris May 19. 1783

I am glad to learn, by your Favour of the 12th, that you have begun to translate Suetonius. This is a very proper book to teach you to love your Country and her Laws. Do you translate it into French or English?
You Should always have a Book of Amusement, to read, along with your Severe Studies and laborious Exercises. I should not advise you to take these Books always from the shelf of Plays and Romances, nor yet from that of History. I Should recommend to you Books of Morals, as the most constant Companions, of your Hours of Relaxation, through the whole Course of your Life. There is in Barbeyrac’s Writings, an History of the Rise and Progress of the science of Morality which I would have you read with Care, early in Life. It is printed with his Puffendorf I think in English.
The Writings of Clark, Cudworth, Hutchinson, Butler, Woolaston, and many Sermons, upon Morals subjects will be worth your Attention, as well as Cicero Seneca &c.
I cannot enlarge, because the Post is on the Point of departing.

Your affectionate Father
John Adams

